Citation Nr: 0503414	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  98-10 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

The propriety of an initial 50 percent rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from June 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating action that, among other 
things, granted service connection for PTSD and assigned an 
evaluation of 30 percent for this disability, effective 
February 21, 1997.  In November 1999 the veteran appeared and 
gave testimony at a hearing before a hearing officer at the 
RO.  A transcript of this hearing is of record.  

The Board remanded this case to the RO in May 2001, and 
September 2003.  In a July 2004 rating action the RO 
increased the rating for the veteran's PTSD to 50 percent 
disabling, effective February 21, 1997.  It is now before the 
Board for further appellate consideration at this time.   


FINDINGS OF FACT

1.  The veteran's PTSD causes deficiencies in most areas such 
as work, school, family, judgment, thinking, or mood.

2.  Total occupational and social impairment has not been 
demonstrated


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met since the effective date of service connection.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 
4.7, 4.10, 4.130, 4.132, Diagnostic Code 9411 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002).  The VCAA eliminated the 
well-grounded requirement and modified VA's duties to notify 
and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, it is noted that in June 2001 the RO sent the 
veteran a letter that told him what evidence VA was 
responsible for obtaining, and what evidence he was 
responsible for.  The letter essentially invited him to 
submit relevant evidence.  The statement of the case and the 
supplemental statements of the case, explained to the veteran 
why his disability had been evaluated as it had, and 
furnished him with the criteria for rating PTSD.  

The Pelegrini Court also held that VCAA notice should 
generally be provided prior to the initial adverse decision 
on the claim.  Pelegrini v. Principi, at 119-120.  However, 
the Court specified that its decision was not meant to 
invalidate decisions made prior to the November 9. 2000 
effective date of the VCAA.  In those cases it was sufficient 
for the Board to ensure that proper notice was ultimately 
provided.  Id., at 120, 122-4.

As required by the VCAA, the veteran has been afforded VA 
psychiatric examinations that developed evidence relevant to 
his current claim.  Moreover, it does not appear from a 
review of the record that any clinical evidence relevant to 
the veteran's current claim for increased ratings for 
psychiatric disability is available, but not associated with 
the claims folder.  

Because VA has complied with the notice requirements of the 
VCAA and since there is no known outstanding evidence; there 
is no reasonable possibility that further efforts could aid 
in substantiating the veteran's current appellate claims 38 
U.S.C.A. § 5103A(a)(2).  Accordingly, the Board will proceed 
to adjudicate on the current record the veteran's current 
claim for an increased rating for PTSD.

Factual Basis

VA clinical records reflect occasional treatment during the 
late 1990s for psychiatric symptoms, such as anxiety, 
sleeping difficulties and depression.  

On VA psychiatric examination in April 1997 the veteran said 
that he began to have increased symptoms of anxiety and 
sleeping problems for one month when he to have increased 
pain in his left leg, which had been injured in Vietnam.  It 
was noted that the veteran avoided crowds and had few 
friends.  He was said to have a bad temper and tended to e 
anxious and agitated around people.  He denied depression 
although his physician believed that he was depressed.  
Memory and concentration difficulties were denied.  
Evaluation revealed the veteran to be pleasant, alert, and 
oriented.  

The veteran's affect was that of mild depression.  Aside from 
wringing of the hands, there were no signs of psychomotor 
agitation or retardation.  His expression was sad and 
anxious.  Thought processes were logical and goal directed 
and there were no auditory or visual hallucinations.  A level 
of paranoia about others was noted.  He admitted to suicidal 
and homicidal ideation, but no plans.  The veteran's memory 
was fair for immediate, recent and remote events.  He could 
concentrate well enough to spell a word backwards and to 
interpret a proverb.  Intelligence was average and the 
veteran was said to have partial insight.  The diagnosis on 
Axis I was PTSD.  A GAF score of 60 was reported.  

During a July 1997 evaluation to determine disability for 
purposes of benefits from the Social Security Administration 
(SSA), the veteran blamed his divorces on his PTSD symptoms.  
It was noted that the veteran slept with a pistol under his 
pillow.  On evaluation he was alert and fully oriented.  He 
was described as slightly abrupt and angry, and had a lot of 
rage about him, but he did not appear overly anxious or 
depressed.  He could serially subtract 7s without any 
difficulty.  The assessment was PTSD.  During a further 
evaluation in August 1997 the veteran was described as 
slightly disheveled tense and tremulous.  He reported 
decreased sleep, appetite and energy levels.  Flashbacks and 
nightmares were reported and it was said that he did not 
react well to stress.  He was said to have interpersonal 
problems and was anxious around people, especially those he 
did not know.  .  

On VA psychiatric examination in March 1999, the veteran 
appeared slightly subdued and slightly depressed.  He denied 
any unusual thinking such as hallucinations.  There was no 
evidence of delusions.  The diagnosis on Axis I was PTSD.  A 
Global Assessment of Functioning (GAF) score of 60 was 
reported.  

During a hearing at the RO in November 1999 the veteran said 
that he received treatment for PTSD that consisted primarily 
of medication, although the veteran was considering group 
therapy.  He complained of depression, paranoia, sleeping 
problems, nightmares, and flashbacks.  He last worked in 1997 
and that while he was employed he had problems with anger 
directed at fellow employees and his employer.  He had been 
twice divorced and reported that he had been abusive toward 
his family.  

VA clinical records reflect occasional treatment during the 
early 2000s for PTSD symptoms.  

During VA hospitalization in March 2001 for a disorder not 
now at issue, the veteran was noted to have PTSD with 
depression that had become worse since the veteran's mother 
became ill.  The veteran was noted to live with his mother.  
While under treatment in October 2001 the veteran complained 
of constant nervousness and difficulties sleeping.  

A VA outpatient treatment record dated in October 2001, shows 
that the veteran reported that he was nervous all the time 
and didn't sleep well.  His family didn't visit him, but he 
had friends who did so.  He was happy with his current living 
arrangements.  He was noted to be anxious on evaluation, and 
not as mentally sharp as previously.  His level of anxiety 
medication was increased.

In February 2002, a VA social worker reported that the 
veteran's finances were being handled by his first cousin.  
On VA outpatient treatment later that month the veteran was 
noted to be quieter than in the past.  He was noted to be 
well dressed and rational.  He was given a GAF score of 42.  
In March 2002, a VA social worker reported that the veteran 
remained a resident in a residential facility, and was happy 
there.  These records show that the veteran was wheelchair 
bound due to an amputation.

Records from the Social Security Administration dated in 
March 2002, show that the veteran was found to remain 
disabled by reason of an anxiety related disorder, (elsewhere 
specified as PTSD); and a fracture of the lower limb.

In a June 2002 rating decision, the RO granted entitlement to 
a total rating for compensation purposes, effective December 
1, 1998.

On VA psychiatric examination in May 2003, the veteran said 
that his PTSD was under good control with medication.  He 
complained of sleeping problems and nightmares and intrusive 
thoughts of Vietnam.  He reported a startle reaction, 
difficulties with his temper, emotional blunting, and a 
dislike of crowds.  

On evaluation the veteran was alert and oriented to place, 
person, and time.  His affect was flat and response reflexes 
were long.  Attention span was adequate and he was not 
distractible.  He did not demonstrate perseveration, 
limitation/utilization, behavior problems or difficulty in 
performing tasks.  Speech was fluent, grammatical, and free 
of paraphrases.  Information fund was adequate and responses 
to similarities were functional.  

The veteran was logical and goal directed.  He denied most 
symptoms of depression.  He denied suicidal or homicidal 
ideation or plan.  Symptoms of obsessive-compulsive disorder, 
a thought disorder, or panic disorder were denied.  There 
were no delusions found and no pressured speech or 
grandiosity.  There was no motor over activity or 
restlessness and no tics or motor behavior was found.  The 
diagnosis on Axis I was PTSD and a GAF score of 57 was 
reported.  The veteran's overall level of disability was 
described as moderate.  

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities.

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, the RO shall consider the 
frequency, severity and duration of psychiatric symptoms, the 
length of remission, and the veteran's capacity for 
adjustment during periods of remission. The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination. When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment. 38 C.F.R. § 4.126 (2002).

The veteran has been assigned a 50 percent rating for PTSD 
under the criteria of Diagnostic Code 9411.  Under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 an evaluation of 50 percent is 
not warranted unless there is: occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).

A 70 percent evaluation is warranted if the veteran exhibits: 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
actives; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective  relationships. Id.

Further, a rating of 100 percent is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. Id.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Court subsequently held that the above rule was not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Discussion

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The record shows that the veteran has deficiencies in the 
area of work.  This is shown by the fact that the Social 
Security Administration has found the veteran to be disabled 
in large part on the basis of PTSD.  Other evidence shows 
that he had emotional problems when he was working.

There is no evidence that the veteran has attempted school 
since the effective date of service connection for PTSD.  
Thus there is no evidence of impairment in this area.

The record does show deficiencies in family relationships, as 
evidenced by his divorces, and the fact that his family does 
not visit him.  

There is also evidence of impaired judgment, as evidenced by 
his apparent inability to manage his own finances.  There is 
also evidence of deficiencies in mood, as shown by the 
reports of depression and anxiety, especially in the absence 
of significant medication.

Although the most recent VA examination appears to show some 
improvement in the veteran's symptoms, the weight of the 
evidence is to the effect that the veteran has had 
deficiencies in most of the areas needed for a 70 percent 
rating since the effective date of service connection for 
PTSD.

The sole basis for a 100 percent rating is that the 
psychiatric disability results in "total occupational and 
social impairment."  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004)  

The record shows that the veteran has some friendships and 
maintains a relationship with at least one relative.  He is 
also in contact with a former spouse.  Therefore, the Board 
cannot find that the veteran has complete social isolation.  
With one exception, the veteran has generally been provided 
GAF scores that do not contemplate an inability to work.  On 
the most recent VA examination, the veteran's inability to 
work was attributed to physical conditions.  Even the Social 
Security records show that the veteran was not found to be 
disabled solely on the basis of his psychiatric disability.  
On the one occasion when the veteran was given a GAF score 
contemplating an inability to work, it was not specified 
whether this was due solely to the mental condition, and his 
ability to work was not discussed.

For these reasons the Board finds that the weight of the 
evidence is against the grant of a 100 percent evaluation.  
Therefore, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2004).  
The evidence, however, does favor the grant of a 70 percent 
evaluation since the effective date of service connection--
February 21, 1997.  Fenderson v. West, 12 Vet. App. 119 
(1999).


ORDER

An evaluation of 70 percent for PTSD is granted effective 
February 21, 1997.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


